Exhibit 10.28

ARTHUR J. GALLAGHER & CO.

1989 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

(RESTATED AS OF JANUARY 22, 1998)

– CONFORMED THROUGH AMENDMENT NO. 6 –

 

1. PURPOSE

The purpose of this 1989 Non-Employee Directors’ Stock Option Plan (the “Plan”)
is to promote the interests of Arthur J. Gallagher & Co., a Delaware corporation
(the “Company”), and its shareholders by providing an incentive to non-employee
directors to serve and continue to serve on the Company’s Board of Directors and
to devote the large amounts of time required to participate actively in the work
of the Board of Directors. In that the continued services of qualified
non-employee directors are essential to the sustained growth and progress of the
Company, it is thought that the Plan will make service on the Board of Directors
more attractive to present and future non-employee directors.

 

2. GENERAL

The Plan encompasses options granted to a non-employee director in the
discretion of the Option Committee of the Board of Directors (“Discretionary
Options”) and options granted to a non-employee director pursuant to an election
made by the non-employee director to receive options in lieu of his annual
retainer, as defined in Paragraph 11 hereof, (“Retainer Options”), (together,
hereinafter referred to as “Options”). All Options under the Plan will be
nonqualified options not eligible for treatment as “incentive stock options” as
that term is used in Section 422A of the Internal Revenue Code, as amended.

 

3. ADMINISTRATION

 

  A. All administrative duties hereunder shall rest with the Option Committee of
the Board of Directors (hereinafter the “Committee”). Except as otherwise
provided in Paragraph 11 hereof as to Retainer Options, the Committee shall have
the duty and authority, subject to the provisions of the Plan, to:

 

  (i) determine which non-employee directors of the Company shall receive
Options and how many Options each non-employee director shall receive;

 

  (ii) grant the Options;

 

  (iii) determine the terms and conditions of the Options including exercise
dates, limitations on exercise and time periods for exercise (“Vesting
Schedules”), and the price and payment terms;

 

  (iv) prescribe the form or forms of the instruments evidencing any Options
granted under the Plan (“Option Agreements”) and of any other instruments
required under the Plan, and to change such forms from time to time; and



--------------------------------------------------------------------------------

  (v) adopt such rules and regulations for the administration of the Plan as it
deems appropriate.

 

  B. The Committee is further authorized, at the discretion of the Committee, to
amend, at any time, all Option Agreements entered into pursuant to the Plan and
in effect as of May 11, 1993:

 

  (i) to provide that the Option Agreements, and all rights thereunder, shall
continue and be unaffected by any termination of optionee’s association with the
Company for any reason; and/or

 

  (ii) to accelerate or shorten Vesting Schedules in the event of a termination
of an optionee’s association with the Company for any reason.

 

  C. The Committee is further authorized, at its discretion, to amend at any
time all previous grants of options pursuant to the Plan and in effect as of
January 22, 1998, to provide that in the event of a change in control of the
Company, as defined in Paragraph 22 below, all such options shall become
immediately vested and exercisable.

 

4. SHARES SUBJECT TO THE PLAN

The shares that may be made subject to Options under the Plan shall be shares of
common stock, one dollar ($1.00) par value (“Common Stock”), of the Company, and
the total number of shares subject to the Options and issued pursuant to this
Plan shall not exceed, in the aggregate, 1,925,000 shares of the Common Stock of
the Company. If any such Option lapses or terminates for any reason without
having been exercised in full, the shares covered by the unexercised portion of
such Option may again be made subject to the Options granted under the Plan.
Shares issued upon exercise of Options granted under the Plan may be shares held
by the Company either as treasury shares or as authorized but previously
unissued shares. Upon authorization from the Board of Directors, the Company may
from time to time acquire shares of Common Stock in the open market upon such
terms as the Board shall deem appropriate for reserve in its treasury for
reissuance in connection with exercises hereunder.

 

5. ELIGIBILITY

Non-employee directors of the Company shall be eligible to receive Discretionary
Options under the Plan and on an annual basis may make an election to receive
Retainer Options as set forth in Paragraph 11 hereof.

 

6. GRANTING OF OPTIONS

Subject to the terms and conditions of the Plan, the Committee may from time to
time prior to the termination of the Plan grant to non-employee directors
Discretionary Options to purchase the number of shares of Common Stock
authorized by the Committee, subject to such terms and conditions as the
Committee may determine. Retainer Options shall be granted by the Committee
subject to the terms and conditions of Paragraph 11 hereof and such other terms
and conditions as the Committee may prescribe. The day on which the Committee
approves the granting of a Discretionary Option shall be considered as the date
on which such Discretionary Option is granted. Retainer Options shall be deemed
granted on the applicable Annual Meeting Date referred to in Paragraph 11.

 

2



--------------------------------------------------------------------------------

7. OPTION PRICE

The purchase price per share of Common Stock subject to a Discretionary Option
shall be fixed by the Committee. The purchase price per share of Common Stock
subject to a Retainer Option shall be determined as set forth in Section 11
hereof.

 

8. TERM OF OPTIONS

The term of each Discretionary Option shall be determined by the Committee but
shall be not more than 10 years commencing with the date of grant. The term of
each Retainer Option shall be unlimited subject to the provisions of Paragraph
14 hereof.

 

9. METHOD OF EXERCISING OPTIONS

Any Option granted hereunder may be exercised by the Optionee by delivering to
the Company at its main office (attention of the Secretary) written notice of
the number of shares of Common Stock with respect to which the option rights are
being exercised and by paying in cash the purchase price of the shares purchased
in full, in exchange for the issuance and delivery of certificates therefor. The
Committee in its discretion may permit a director to use shares of Common Stock
as payment for additional stock purchased pursuant to an Option. The value of
the shares to be used as payment shall be determined by the Committee. The
Company may delay the processing of any exercise hereunder so long as may be
necessary, in the opinion of counsel to the Company, to comply with securities
laws and regulations relating to the disclosure of material non-public
information concerning the Company.

 

10. AMOUNT EXERCISABLE

Each Option may be exercised, so long as it is valid and outstanding, from time
to time in part or as a whole, subject to any limitations with respect to the
number of shares for which the Option may be exercised at a particular time and
to such other conditions as the Committee in its discretion may specify upon
granting the Option.

 

11. RETAINER OPTIONS

Prior to December 31 of each year that the Plan is in effect, a non-employee
director may elect to receive an option to purchase Common Stock in lieu of
receipt of his annual retainer for the twelve-month period following the date of
the next annual meeting of stockholders (“Annual Meeting Date”). The election
made by the non-employee director shall remain in full force and effect until a
revocation of this election is made prior to any December 31. Such revocation
shall become effective at the next Annual Meeting Date. The term “annual
retainer” will mean the total amount which a non-employee director will be
entitled to receive for serving as a director and for serving as a member of any
committee of the Board of Directors in the twelve-month period following the
Annual Meeting Date, but will not include fees for attendance at either meetings
of the Board of Directors or any committee of the Board of Directors, or of any
other services which a director may provide to the Company.

 

3



--------------------------------------------------------------------------------

Each year on, or as soon as administratively practicable after, such Annual
Meeting Date, a Retainer Option shall be granted to each non-employee director
who has elected to receive a Retainer Option for such year. The exercise price
per share shall be equal to 100% of the fair market value per share of Common
Stock on the date of grant. The number of shares of Common Stock subject to each
Retainer Option shall have an aggregate fair market value as of the date of the
grant equal to a multiple of the foregone amount of the cash retainer otherwise
payable to the non-employee director, which multiple shall be determined by the
Board from time to time.

The term “fair market value” will mean the closing price of the Company’s Common
Stock as reported on the New York Stock Exchange Composite Transaction Reporting
System for the day on which the Retainer Option is granted. The option price per
share shall be not less than the par value of the Common Stock.

 

12. CAPITAL ADJUSTMENTS AFFECTING COMMON STOCK

In the event of a capital adjustment resulting from a stock dividend, stock
split, reorganization, merger, consolidation, or a combination or exchange of
shares, the number of shares of Common Stock subject to the Plan and the number
of shares under any Option shall be adjusted in a manner consistent with such
capital adjustment. The price of any shares under an Option shall be adjusted so
that there will be no change in the aggregate purchase price payable upon
exercise of any such Option.

 

13. TRANSFERABILITY OF OPTIONS

Options shall not be transferable by the optionee otherwise than by will or
under the laws of descent and distribution, and shall be exercisable, during his
lifetime, only by him.

 

14. TERMINATION OF ASSOCIATION WITH COMPANY

The term and effectiveness of each Discretionary Option shall not be limited or
affected by the termination of optionee’s association with the Company for any
reason.

 

4



--------------------------------------------------------------------------------

In the event of a termination of an optionee’s association with the Company for
any reason, the term of each Retainer Option of such optionee shall terminate on
the tenth anniversary of the date of grant of such Retainer Option.

 

15. REQUIREMENTS OF LAW

In the event the shares issuable on exercise of an Option are not registered
under the Securities Act of 1933, the Company shall (or cause its transfer agent
to) imprint the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:

“The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel in form and substance satisfactory to
the Corporation that registration is not required for such sale or transfer.”

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Securities Act of 1933 (as now in effect or as
hereafter amended); and in the event any shares are so registered the Company
may remove any legend on certificates representing such shares. The Company
shall make reasonable efforts to cause the exercise of an Option or the issuance
of shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

16. NO RIGHTS AS STOCKHOLDER

Optionees shall have no rights as a stockholder with respect to shares covered
by an Option until the date of issuance of a stock certificate for such shares;
and, except as otherwise provided in Paragraph 12 hereof, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of issuance of such certificate.

 

17. NO RIGHT TO CONTINUE AS DIRECTOR

Neither the granting of any Option nor any other action taken pursuant to the
Plan will constitute or be evidence of any agreement or understanding, express
or implied, that the Company will retain a director for any period of time.

 

18. FORM OF AGREEMENT

Each Option granted hereunder shall be embodied in a writing, the form and
content of which shall be as the Committee in its discretion shall deem
advisable.

 

19. WITHHOLDING REQUIRED BY LAW

Upon the exercise of an Option, the grantee or other person receiving such
Common Stock will be required, as a condition of such distribution, either to
pay to the Company at the time of distribution thereof the amount of any
federal, state, local or foreign taxes due or required to be withheld with
respect to such Common Stock, or to have the number of shares of Common Stock,
valued at fair market value on the date of distribution, reduced by an amount
equal to the value of taxes due or required to be withheld.

 

5



--------------------------------------------------------------------------------

20. AMENDMENT, TERMINATION AND EFFECTIVE DATE

This Plan shall be effective as of May 9, 1989, and shall terminate on May 9,
2009. The Board shall have the right to amend, suspend or terminate the Plan,
provided that no termination or amendment of the Plan may, without the consent
of the individual to whom any Option shall have been theretofore granted,
adversely affect the rights of such individual under such Option.

 

21. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant hereto will be
governed by the law of the State of Delaware and construed accordingly.

 

22. CHANGE IN CONTROL

In the event of a change in control of the Company, as defined below, each
option outstanding shall immediately become exercisable in full. For all
purposes of the Plan, a “change in control of the Company” occurs if: (a) any
person or group, as defined in Sections 13(d) and 14(d)(2) of the Exchange Act,
as amended, is or becomes the beneficial owner, directly or indirectly of
securities of the Company representing 50 percent or more of the combined voting
power of the Company’s outstanding securities then entitled to vote for the
election of directors; (b) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors and any new directors whose election by the Board or nomination for
election by the Company’s Stockholders was approved by at least two-thirds of
the directors then still in office who either were directors at the beginning of
the period or whose election was previously so approved cease for any reason to
constitute at least a majority thereof; or (c) the Stockholders of the Company
shall approve the sale of all or substantially all of the assets of the Company
or any merger, consolidation, issuance of securities or purchase of assets, the
result of which would be the occurrence of any event described in clause (a) or
(b) above.

 

6